In a family offense proceeding pursuant to Family Court Act article 8, Abraham Aregay Asgedom appeals from (1) an order of the Family Court, Kings County (Silber, J.), dated November 8, 2006, which, after a hearing, found that he had committed the family offense of harassment, and (2) an order of the same court dated January 29, 2007, which denied his motion to restore the proceeding to the calendar.
Ordered that the orders are affirmed, without costs or disbursements.
The determination of whether a family offense was commit*788ted is a factual issue to be resolved by the Family Court (see Matter of Kraus v Kraus, 26 AD3d 494, 495 [2006]; Matter of Lallmohamed v Lallmohamed, 23 AD3d 562 [2005]). The Family Court’s credibility determination is entitled to great weight on appeal (see Matter of Hall v Hall, 45 AD3d 842 [2007]; Matter of Pastore v Russo, 38 AD3d 556, 557 [2007]; Matter of Meiling Zhang v Jinghong Zhu, 36 AD3d 704 [2007]). Here, the fair preponderance of the credible evidence adduced at the fact-finding hearing supported the Family Court’s determination that the appellant committed the family offense of harassment in the second degree (see Family Ct Act § 832; Matter of Vankeuren v Craft, 39 AD3d 763, 763-764 [2007]). Contrary to the appellant’s contention, the Family Court providently exercised its discretion in making its determination without conducting an in camera interview of the parties’ infant child (see Matter of Cardarelli v Cardarelli, 277 AD2d 225, 225-226 [2000]).
The appellant’s remaining contentions are without merit. Miller, J.R, Dillon, McCarthy and Chambers, JJ., concur.